Appeal from a judgment of the Niagara County Court (William J. Watson, A.J.), rendered May 30, 2007. The judgment convicted defendant, upon a jury verdict, of robbery in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a jury verdict, of robbery in the third degree (Penal Law § 160.05), defendant contends that the evidence is legally insufficient to support the conviction because the People failed to establish defendant’s intent to deprive the victim of his property, based on defendant’s intoxication. Defendant failed to preserve that contention for our review inasmuch as his motion for a trial order of dismissal was not “ ‘specifically directed’ ” at that alleged deficiency in the evidence (People v Gray, 86 NY2d 10, 19 [1995]). Although defendant preserved for our review his contention that the evidence is legally insufficient to support the conviction because the People failed to establish the physical force element of robbery in the third degree, we conclude that his contention lacks merit (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to defendant’s further *1110contentions, the verdict is not against the weight of the evidence (see generally People v Danielson, 9 NY3d 342, 348-349 [2007] ; Bleakley, 69 NY2d at 495), and the sentence is not unduly harsh or severe. Present—Scudder, P.J., Centra, Fahey, Peradotto and Pine, JJ.